Name: 2003/618/EC: Council Decision of 18 February 2003 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products from the Russian Federation to the European Community
 Type: Decision
 Subject Matter: trade;  Europe;  European construction;  tariff policy;  international trade;  iron, steel and other metal industries
 Date Published: 2003-08-28

 Avis juridique important|32003D06182003/618/EC: Council Decision of 18 February 2003 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products from the Russian Federation to the European Community Official Journal L 216 , 28/08/2003 P. 0026 - 0026Council Decisionof 18 February 2003on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products from the Russian Federation to the European Community(2003/618/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2),Having regard to the proposal from the Commission,Whereas:(1) The Agreement on partnership and cooperation establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part(1), entered into force on 1 December 1997.(2) The European Community and the Russian Federation agreed to establish a double-checking system in respect of certain steel products for the period ranging from 13 October 1997 to 31 December 1999. This Agreement in the form of an Exchange of Letters was approved on behalf of the European Community by means of Decision 97/741/EC(2). The system was extended for the period from 1 January 2000 to 31 December 2001 by means of Decision 2000/294/EC(3). Regulation (EC) No 2135/97(4), extended by Regulation (EC) No 793/2000(5), established the corresponding implementing legislation for the Community.(3) The Commission has finalised negotiations for an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products from the Russian Federation to the European Community,HAS DECIDED AS FOLLOWS:Article 11. The Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation establishing a double-checking system without quantitative limits in respect of the export of certain steel products from the Russian Federation to the European Community is hereby approved on behalf of the European Community.2. The text of the Agreement is annexed to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters referred to in Article 1 in order to bind the Community.Done at Brussels, 18 February 2003.For the CouncilThe PresidentN. Christodoulakis(1) OJ L 327, 28.11.1997, p. 3.(2) OJ L 300, 4.11.1997, p. 36.(3) OJ L 96, 18.4.2000, p. 44.(4) OJ L 300, 4.11.1997, p. 1.(5) OJ L 96, 18.4.2000, p. 1.